PRICE, Judge.
Appellant was convicted of the offense of resisting arrest, in violation of Section 402, Title 14, Code 1940.
The appeal is on the record proper without official transcript of the evidence on the trial. Therefore, the only question presented for our review is the regularity of the proceedings.
As punishment the court sentenced the defendant to six months hard labor in the penitentiary. This was error. Under Section 325 of Title 15, Code 1940, if the sentence to hard labor is for twelve months or less it must be to hard labor for the county.
The judgment of conviction is affirmed. The cause is remanded for proper sentence.
Affirmed, but remanded for proper sentence.